DETAILED ACTION
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over FIELDING et al. (US 20190080504 A1, hereinafter FIELDING) in view of Huynh; Jeffrey T. (US 20210158132 A1, hereinafter Huynh).
Regarding claim 1.  An input/output filter unit for use in a graphics processing unit (FIELDING, see at least par. [0066] The texture filtering unit 244 performs the interpolation process by processing the weight data with the texture data. – elements 216/218 in figure 3), the input/output filter unit comprising: 
a first buffer configured to store data received from, and output to, a first component of the graphics processing unit (FIELDING, see at least par. [0065] In other words, if the first request data processed by the texture mapping unit 218 triggers a cache miss (for example if the first texture data is not present in the first storage 240), the texture mapping unit 218 can process further texturing messages, such as the second request data. For example, the texture cache lookup unit 237 can fetch the second texture data from the first storage 240 (for example from the texture cache). In such cases, the first request data may be stored in third storage of the graphics processor 228); 
a second buffer configured to store data received from, and output to, a second component of the graphics processing unit (FIELDING, see at least par. [0065], the first request data may be stored in a buffer such as a parking buffer, which may be considered to be storage or memory for storing pending memory access requests, while requested data is being moved from one location to another, such as from one storage to another. The parking buffer may form part of the weight storage 238 or may be a further or separate buffer.); 
a weight buffer configured to store filter weights (FIELDING, see at least par. [0056] The weight storage 238 in the example of FIG. 3 includes a so-called “weights buffer” for storing the weight data received as part of the request data 230. The weights buffer may be considered to be storage or memory for storing the weight data temporarily. The weights buffer is for example a Random Access Memory (RAM). As the weights buffer of the weight storage 238 in FIG. 3 is included in the texture mapper 218 rather than in an external location such as a main or system memory, the weight data may be retrieved more rapidly from the weights buffer (and hence from the weight storage 238) than from the main memory.); 

 the plurality of types of filtering comprising one or more types of texture filtering ((FIELDING, see at least par. [0066] The texture filtering unit 244 performs the interpolation process by processing the weight data with the texture data. The texture filtering unit 244 for example reads the weight data from the weight storage 238 (e.g. from the weights buffer) and reads the texture data from the first storage 240 (e.g. the texture cache). The various components of the texture mapper are typically interconnected as indicated by the line 223 in FIG. 3. This allows data to be transferred between the various components, for example the weight data may be transferred from the weight storage 238 and the texture data may be transferred from the first storage 240 to the texture filtering unit 244.) ;

data stored in one of the first and second buffers using a set of weights stored in the weight buffer (FIELDING, see at least par. [0056] The weight storage 238 in the example of FIG. 3 includes a so-called “weights buffer” for storing the weight data received as part of the request data 230. The weights buffer may be considered to be storage or memory for storing the weight data temporarily. The weights buffer is for example a Random Access Memory (RAM). As the weights buffer of the weight storage 238 in FIG. 3 is included in the texture mapper 218 rather than in an external location such as a main or system memory, the weight data may be retrieved more rapidly from the weights buffer (and hence from the weight storage 238) than from the main memory.); stored in one of the first and second buffer buffers using a set of weights stored in the weight buffer (FIELDING, see at least par. [0066] The texture filtering unit 244 performs the interpolation process by processing the weight data with the texture data. The texture filtering unit 244 for example reads the weight data from the weight storage 238 (e.g. from the weights buffer) and reads the texture data from the first storage 240 (e.g. the texture cache). The various components of the texture mapper are typically interconnected as indicated by the line 223 in FIG. 3. This allows data to be transferred between the various components, for example the weight data may be transferred from the weight storage 238 and the texture data may be transferred from the first storage 240 to the texture filtering unit 244. In the example of FIG. 3, the weights used for the interpolation process are computed externally to the texture mapping unit 218 rather than being calculated by the texture mapping unit 218 itself. In this case, the weights (represented by the weight data) are instead provided in the texturing request message (represented by the request data, which includes the weight data). The weight data may be stored in storage of the graphics processor 228 while the texture data are fetched, such as the weights storage 238 described above, which may be or include a weights buffer), and 
(ii) store the results of the filtering in one of the first and second buffers (FIELDING, see at least par. [0066], the weights (represented by the weight data) are instead provided in the texturing request message (represented by the request data, which includes the weight data). The weight data may be stored in storage of the graphics processor 228 while the texture data are fetched, such as the weights storage 238 described above, which may be or include a weights buffer. The weights buffer may be a pre-existing buffer of the graphics processor 228, such as the shadow reference mapping buffer.).
FIELDING does not explicitly teach a filter bank configurable to perform any of a plurality of types of filtering on a set of input data, the plurality of types of filtering; comprising one or more types of texture filtering and one or more types of pixel filtering; and control logic configured to cause the filter bank to: (i) perform one of the plurality of types of filtering on a set of data
FIELDING does not explicitly teach a filter bank configurable to perform any of a plurality of types of filtering on a set of input data; and one or more types of pixel filtering; control logic configured to cause the filter bank to: perform one of the plurality of types of filtering on a set of data one or more types of pixel filtering.  However,
Huynh discloses:
a filter bank configurable to perform any of a plurality of types of filtering on a set of input data (Huynh, [0041] As shown in FIG. 2, object 210 (e.g., input images) may first be processed by a first convolution layer 215 using a first set of filters, where first convolution layer 215 may perform a convolution between a matrix representing the input image and a matrix representing each filter in the first set of filters. The convolution may include multiple matrix multiplication. First convolution layer 215 may also perform a non-linear activation function (e.g., ReLU). An output matrix 220 from first convolution layer 215 may have smaller dimensions than the input image. First convolution layer 215 may perform convolutions on the input image using the first set of filters to generate multiple output matrices 220, which may be referred to as output feature maps of first convolution layer 215.), and one or more types of pixel filtering (Huynh, see at least par. [0045] The convolution using one filter (or one filter set) over an input pixel array may be used to produce one feature map, and the convolution using another filter (or another filter set) over the same input pixel array may generate a different feature map.); and 
control logic (Huynh, see at least par. [0071], memory subsystem 704 can include control logic. The control logic can, for example, keep track of the address spaces of each of memory banks 714) configured to cause the filter bank (Huynh, see at least par. [0091] As shown in FIGS. 5, 6, and 8 and Equation 3, a processing element array may perform parallel computation using different columns, which may correspond to different filters or different sets of filters.) to: 
perform one of the plurality of types of filtering on a set of data one or more types of pixel filtering (Huynh, [0064] Each 2-D filter 612-1, 614-1, or 616-1 in first set of filters 610-1 may convolve with the corresponding input feature map 622, 622, or 624, and the results of the convolutions for the three input feature maps may be added to generate an output feature map 630-1 in output feature maps 630. For example, pixels in filter 612-1 may be multiplied with corresponding pixels in window 622-1 on input feature map 622 and the products may be added to generate a first partial sum. Pixels in filter 614-1 may be multiplied with corresponding pixels in window 624-1 on input feature map 624 and the products may be added to generate a second partial sum. Pixels in filter 616-1 may be multiplied with corresponding pixels in window 626-1 on input feature map 626 and the products may be added to generate a third partial sum);
Both FIELDING and Huynh are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with a filter bank configurable to perform any of a plurality of types of filtering on a set of input data; and one or more types of pixel filtering; control logic configured to cause the filter bank to: perform one of the plurality of types of filtering on a set of data one or more types of pixel filtering.as provide by Huynh. The modification provides the system and method for processing geometry that improve the efficiency of the operation of a neural network by reducing memory latencies (Huynh, see par. [0066]).

Regarding claim 2.  FIELDING in view of Huynh further discloses:
wherein the filter bank comprises one or more filter blocks, each filter block comprising a plurality of arithmetic components that can be selectively enabled so as to cause the filter bank to perform one of the plurality of types of filtering (Huynh, see at least par. [0023], the number of arithmetic operations (e.g., matrix multiplications) performed and the sizes of the data used for each arithmetic operation at each layer may vary from layer to layer. The underlying hardware for implementing the neural network, such as a graphic processing unit (GPU) or a processing element array, may generally have a certain number of processing elements (e.g., pre-configured numbers of columns and/or rows) and limited memory space and/or bandwidth. Thus, for certain layers, the same underlying hardware may not be fully utilized to efficiently perform the arithmetic operations).
Both FIELDING and Huynh are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data wherein the filter bank comprises one or more filter blocks, each filter block comprising a plurality of arithmetic components that can be selectively enabled so as to cause the filter bank to perform one of the plurality of types of filtering as provide by Huynh. The modification provides the system and method for processing geometry that improve the efficiency of the operation of a neural network by reducing memory latencies (Huynh, see par. [0066]).

Regarding claim 12.  FIELDING in view of Huynh further discloses:
wherein the one or more types of pixel filtering comprise one or more of down-sampling, up-sampling and multiple sampling anti- aliasing box filtering (Huynh, see at least par. [0048] Spatial pooling (also referred to as subsampling or down-sampling) may reduce the dimensions of each feature map, while retaining the most important information. In particular, pooling may make the feature dimensions smaller and more manageable, and reduce the number of parameters and computations in the network.).
Both FIELDING and Huynh are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data wherein the one or more types of pixel filtering comprise one or more of down-sampling, up-sampling and multiple sampling anti- aliasing box filtering as provide by Huynh. The modification provides the system and method for processing geometry that improve the efficiency of the operation of a neural network by reducing memory latencies (Huynh, see par. [0066]).

Regarding claim 13. FIELDING in view of Huynh further discloses:
wherein the filter bank is further configurable to perform texture blending and/or a set of convolution operations as part of processing a convolution layer of a neural network (FIELDING, see at least par. 0046] The textured fragments outputted from the texture mapper 218 may then be subjected, in the blender 220, to any blending operations with fragments that are already stored in the tile buffer 222. Any other remaining operations necessary on the fragments, such as dither, etc. (not shown) may also be carried out at this stage.).

Regarding claim 15. FIELDING in view of Huynh further discloses:
further comprising a weight generator configured to generate the set of weights for performing one or more types of filtering and store the generated weights in the weight buffer (FIELDING, see at least par. [0066], The weight data may be stored in storage of the graphics processor 228 while the texture data are fetched, such as the weights storage 238 described above, which may be or include a weights buffer. The weights buffer may be a pre-existing buffer of the graphics processor 228, such as the shadow reference mapping buffer).

Regarding claim 18.  A method of controlling an input/output filter unit comprising a first buffer, a second buffer, a weight buffer and a configurable filter bank, the method comprising: 
receiving information identifying a filtering task, the information identifying a filtering task comprising information identifying a set of data stored in one of the first and second buffers (FIELDING, see at least first half of the par. [0066] The texture filtering unit 244 performs the interpolation process by processing the weight data with the texture data. The texture filtering unit 244 for example reads the weight data from the weight storage 238 (e.g. from the weights buffer) and reads the texture data from the first storage 240 (e.g. the texture cache). The various components of the texture mapper are typically interconnected as indicated by the line 223 in FIG. 3. This allows data to be transferred between the various components, for example the weight data may be transferred from the weight storage 238 and the texture data may be transferred from the first storage 240 to the texture filtering unit 244), 
a set of weights stored in the weight buffer (FIELDING, see at least par. [0056] The weight storage 238 in the example of FIG. 3 includes a so-called “weights buffer” for storing the weight data received as part of the request data 230. The weights buffer may be considered to be storage or memory for storing the weight data temporarily. The weights buffer is for example a Random Access Memory (RAM). As the weights buffer of the weight storage 238 in FIG. 3 is included in the texture mapper 218 rather than in an external location such as a main or system memory, the weight data may be retrieved more rapidly from the weights buffer (and hence from the weight storage 238) than from the main memory.) a type of filtering of a plurality of types of filtering, wherein the plurality of types of filtering comprises one or more types of texture filtering 
perform the identified type of filtering on the identified set of data using the identified set of weights (FIELDING, see at least par. [0057] The texture mapping unit 218 in the example of FIG. 3 responds with a texturing response message, which for example includes a value representative of a filtered sample at the position in the texture space, which is interpolated from the texture data using the weight data. For example, the filtered sample may be a filtered color in examples in which the texture represents a color distribution in the texture space. The texture mapping unit 218 may be a co-processor to the fragment shader 216, which may correspond to a graphics processor shader core. Alternatively, the texture mapping unit 238 may be a co-processor to a central processor of a computer device including the graphics processor 228.).
store results of the filtering in one of the first and second buffers (FIELDING, see at least par. [0066], the weights (represented by the weight data) are instead provided in the texturing request message (represented by the request data, which includes the weight data). The weight data may be stored in storage of the graphics processor 228 while the texture data are fetched, such as the weights storage 238 described above, which may be or include a weights buffer. The weights buffer may be a pre-existing buffer of the graphics processor 228, such as the shadow reference mapping buffer).
FIELDING does not explicitly teach one or more types of pixel filtering; causing the configurable filter bank.  However, 
Huynh discloses:
one or more types of pixel filtering ((Huynh, see at least par. [0045] The convolution using one filter (or one filter set) over an input pixel array may be used to produce one feature map, and the convolution using another filter (or another filter set) over the same input pixel array may generate a different feature map.)); and 
causing the configurable filter bank (Huynh, see at least par. [0091] As shown in FIGS. 5, 6, and 8 and Equation 3, a processing element array may perform parallel computation using different columns, which may correspond to different filters or different sets of filters.) to: 
Both FIELDING and Huynh are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with one or more types of pixel filtering; causing the configurable filter bank as provide by Huynh. The modification provides the system and method for processing geometry that improve the efficiency of the operation of a neural network by reducing memory latencies (Huynh, see par. [0066]).

Regarding 19.  FIELDING discloses a graphics processing unit (FIELDING, see par. [0065], “graphics processor 228”) comprising the input/output filter unit (FIELDING, see par. [0065], “texture unit 244”) to perform the same steps of claim 1. Therefore, claim 19 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.

Regarding claim 20.  FIELDING discloses A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the input/output filter unit (FIELDING, see FIG. 1 and par. [0080]) as set forth in claim 1 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the input/output filter unit (FIELDING, see par. [0066]) to perform same steps of claim 1.  Therefore, claim 20 is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over FIELDING et al. (US 20190080504 A1, hereinafter FIELDING) in view of Huynh; Jeffrey T. (US 20210158132 A1, hereinafter Huynh) as applied claim 2 above, and further in view of (Vantrease et al. (US 11275997 B1, hereinafter Vantrease).
Regarding 3.  FIELDING in view of Huynh does explicitly teaches wherein the plurality of arithmetic components are configured so as to form a pipeline.  However, 
Vantrease discloses:
wherein the plurality of arithmetic components are configured so as to form a pipeline (Vantrease, see at least col. 2, lines 62-67 and col. 3, lines 1-19, Systolic array 100 can be configured to perform the arithmetic operations, including multiplications and additions, for a set of processing nodes of a neural network. Before the arithmetic operations, column 112 of the DPUs (the leftmost column) may prefetch four sets of weights. For example, DPU 112a may receive a set of weight including W0, W1, W2, and W3. Each DPU within row 114 (including DPU 112a, DPU 116a, DPU 118a, and DPU 120a) may include a weight register to store one of the weights. For example, DPU 112a may store W0, DPU 116a may store W1, DPU 118a may store W2, whereas DPU 120a may store W3. Other DPUs in other columns and rows also receive and store a weight. In order to pre-fetch the weights, a column (e.g., column 112) may also receive a stream of weights. Each DPU may receive a weight stream at row input bus 102, retrieve a weight from the weight stream, and pass the rest of the weights stream to the DPU on the right via row output bus 108. The weight registers of the DPU can be coupled with a clock signal to form a pipeline, and each weight in the weights stream can be propagated from the weight register of a DPU (e.g., DPU 116a) to the weight register of an adjacent DPU (e.g., DPU 118a) every clock cycle.).
FIELDING, Huynh and Vantrease are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein the plurality of arithmetic components are configured so as to form a pipeline as provided Vantrease. The modification provides an improved system and method for processing geometry data to reduce the total latency of pre-fetching weights to increase and improve performance (Vantrease, see col. 4, lines 59-61).

Regarding claim 4.  FIELDING in view of Huynh and further in view of Vantrease further discloses:
wherein the plurality of arithmetic components comprise a set of arithmetic components that form an n input x n weight filter wherein n is an integer (Vantrease, see col. 6, lines 60-67 and col. 7, lines 10, A processing node of layer 309 (e.g., processing node 310a) can receive, from a group of processing nodes of input layer 307, a group 340 of pixel values corresponding to a first rectangular block of pixels from the input image, and generate a convolution output 342 based on a summation of multiplication results between each weight of filter 330 and each corresponding pixel in group 340 according to Equation 1, to generate a dot-product between a matrix represented by filter 330 and a matrix represented by group 340. Another processing node of layer 309 can also receive, from another group of processing nodes of input layer 307, a group 344 of pixel values corresponding to a second rectangular block of pixels from the input image, and generate a convolution output 346 based on a summation of multiplication results between each weight of filter 330 and each corresponding pixel in group 244 according to Equation 1, to generate a dot-product between the matrix of filter 330 and a matrix represented by group 340).
FIELDING, Huynh and Vantrease are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein the plurality of arithmetic components comprise a set of arithmetic components that form an n input x n weight filter wherein n is an integer as provided Vantrease. The modification provides an improved system and method for processing geometry data to reduce the total latency of pre-fetching weights to increase and improve performance (Vantrease, see col. 4, lines 59-61).

Regarding claim 5.  FIELDING in view of Huynh and further in view of Vantrease further discloses:
wherein the set of arithmetic components comprise n multiplier components each of which is configured to multiply an input value and a weight (Vantrease, see at least col. 3 and lines 29-31, Each DPU may include a multiplier to generate a multiplication product between the input element and the stored weight.), and a plurality of adder components that form an adder tree configured to produce the sum of the outputs of the n multipliers (Vantrease, see at least col. 10, lines 26-30, computing engine 424 may include a set of multipliers to perform the scaling of input data with associated weights, and a set of adders to generate a sum of the results of multiplications representing dot-products and convolution results, as discussed above).
FIELDING, Huynh and Vantrease are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein the set of arithmetic components comprise n multiplier components each of which is configured to multiply an input value and a weight, and a plurality of adder components that form an adder tree configured to produce the sum of the outputs of the n multipliers as provided Vantrease. The modification provides an improved system and method for processing geometry data to reduce the total latency of pre-fetching weights to increase and improve performance (Vantrease, see col. 4, lines 59-61).

Regarding claim 7.  FIELDING in view of Huynh and further in view of Vantrease further discloses:
wherein the plurality of arithmetic components further comprises a scaling component configured to receive the output of the n input x n weight filter and generate a scaled version thereof (Vantrease, see at least col. 6, lines 46-67, each processing node of layer 309 may generate the sum based on the scaling of pixel values from a group of processing nodes of layers 307. The sum may represent a convolution result between a group of pixel values and a filter comprising the weight values. FIG. 3B illustrates an example of a convolution operation layer 309 may perform. In FIG. 3B, filter 330 may include a two-dimensional array of weights. The weights in filter 330 may represent a spatial distribution of pixels for certain features to be detected from the image. The two-dimensional array may have a height of R rows and a width of S columns, and is typically smaller than an input image with a height of H pixels and a width of W pixels. Each weight may be mapped to a pixel in a rectangular block of pixel values with the same R rows and S columns. A processing node of layer 309 (e.g., processing node 310a) can receive, from a group of processing nodes of input layer 307, a group 340 of pixel values corresponding to a first rectangular block of pixels from the input image, and generate a convolution output 342 based on a summation of multiplication results between each weight of filter 330 and each corresponding pixel in group 340 according to Equation 1).
FIELDING, Huynh and Vantrease are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein the plurality of arithmetic components further comprises a scaling component configured to receive the output of the n input x n weight filter and generate a scaled version thereof as provided Vantrease. The modification provides an improved system and method for processing geometry data to reduce the total latency of pre-fetching weights to increase and improve performance (Vantrease, see col. 4, lines 59-61).

Regarding claim 8. FIELDING in view Huynh and further in view of Vantrease further discloses:
wherein the filter bank comprises a plurality of filter blocks (Vantrease, see at least col. 7, lines 43-48, the convolution operations can be performed between multiple images and multiple filters. For example, referring to FIG. 3C, a set of C filters 360 may corresponds to a number (C) of images 370, and convolution operations can be performed between each filter of the set of filters 360 and blocks of pixels on the corresponding image of images 370.).
FIELDING, Huynh and Vantrease are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein the filter bank comprises a plurality of filter blocks as provided Vantrease. The modification provides an improved system and method for processing geometry data to reduce the total latency of pre-fetching weights to increase and improve performance (Vantrease, see col. 4, lines 59-61).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over FIELDING et al. (US 20190080504 A1, hereinafter FIELDING) in view of Huynh; Jeffrey T. (US 20210158132 A1, hereinafter Huynh), further in view of (Vantrease et al. (US 11275997 B1, hereinafter Vantrease) as applied claim 4 above and further in view of 
Oettinger et al. (US 20110158329 A1, hereinafter Oettinger)
 Regarding claim 6. FIELDING in view of Huynh and further in view of Vantrease does not explicitly teach wherein the plurality of arithmetic components further comprises n comparators each of which is configured to compare an input value and provide the result of the comparison as an input to the n input x n weight filter.  However, 
Oettinger discloses:
wherein the plurality of arithmetic components further comprises n comparators each of which is configured to compare an input value and provide the result of the comparison as an input to the n input x n weight filter (Oettinger, see at least par. [0038] the tap weights of the filters 152 through 162 can all be normalized with respect to each other, such that all six of the filters 152 through 162 yield appropriately comparable dot products. Specifically, the normalization of the tap weights of the filters 152 through 162 can be such that the absolute value dot products can be comparable such that they do not provide an inherent advantage with respect to a sine wave plot versus half sine wave plot, or with respect to the number of taps of the respective filters 152 through 162. As an example, the tap weights in the 9-tap filters 152 and 154 can be greater than the tap weights in the 10-tap filters 156 and 158 and tap weights in the 11-tap filters 160 and 162 can be less than the tap weights in the 10-tap filters 156 and 158 based on the varying number of terms in the absolute value dot products. The bi-phase modulation decoder 150 thus also includes a comparator 166, which compares an absolute value magnitude of each of the dot products to determine if the given bit-window of the bi-phase modulated signal BI-.PHI._IN corresponds to a logic-low code or a logic-high code. The comparator 166 thus outputs the output signal CODE_OUT as either a logic-low or a logic-high based on the comparison.).
FIELDING, Huynh, Vantrease and Oettinger are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein the plurality of arithmetic components further comprises n comparators each of which is configured to compare an input value and provide the result of the comparison as an input to the n input x n weight filter as provided Oettinger. The modification provides an improved system and method for processing geometry data to reduce computational amounts may be applied at the expense of sacrificing accuracy.

Claim 9  rejected under 35 U.S.C. 103 as being unpatentable over FIELDING et al. (US 20190080504 A1, hereinafter FIELDING) in view of Huynh; Jeffrey T. (US 20210158132 A1, hereinafter Huynh) as applied claim 2 above and further in view of Lange et al. (US 20040017515 A1, hereinafter Lange).
Regarding claim 9. FIELDING in view of Huynh further discloses:
wherein the control logic is configured to cause the filter bank to perform one of the plurality of types of filtering on a set of data stored in one of the first and second buffers using a set of weights stored in the weight buffer by causing one of the filter blocks (FIELDING, see at least par. [0066], In the example of FIG. 3, the weights used for the interpolation process are computed externally to the texture mapping unit 218 rather than being calculated by the texture mapping unit 218 itself. In this case, the weights (represented by the weight data) are instead provided in the texturing request message (represented by the request data, which includes the weight data). The weight data may be stored in storage of the graphics processor 228 while the texture data are fetched, such as the weights storage 238 described above, which may be or include a weights buffer. The weights buffer may be a pre-existing buffer of the graphics processor 228, such as the shadow reference mapping buffer.) 
FIELDING in view of Huynh does not explicitly teach to perform a first portion of the type of filtering in a first pass of the filter block and a second portion of the type of filtering in a second pass of the filter block.  However, 
Lange discloses:
to perform a first portion of the type of filtering in a first pass of the filter block and a second portion of the type of filtering in a second pass of the filter block (Lange, see at least par. [0039], The array 400 is filtered using a first pass through the array for horizontal edge filtering and a first half of the vertical edge filtering, and using a second pass through the array for the remaining half of the vertical edge filtering. By writing only half of the data to memory during the second pass, memory write cycles are reduced, relative to the 8.times.16 register array size.).
FIELDING, Huynh, and Lange are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data to perform a first portion of the type of filtering in a first pass of the filter block and a second portion of the type of filtering in a second pass of the filter block as provided by Lange. The modification provides an improved system and method for processing geometry data to improve the processing efficiency of GPU with has many types of filters that efficiently use gates and memory, which minimize the bandwidth and memory and provide high quality image (Lange, see par. [0005].

Claim 10  rejected under 35 U.S.C. 103 as being unpatentable over FIELDING et al. (US 20190080504 A1, hereinafter FIELDING) in view of Huynh; Jeffrey T. (US 20210158132 A1, hereinafter Huynh), further in view of Lange et al. (US 20040017515 A1, hereinafter Lange) as applied claim 9 above and further in view of Schmalstieg (US 20190066370 A1, hereinafter Schmalstieg).
Regarding claim 10.  FIELDING in view of Huynh and further in view of Lange does not explicitly teach wherein temporary data is generated during at least one of the first pass and the second pass which is stored in one of the first and second buffers.  However, 
Schmalstieg discloses:
wherein temporary data is generated during at least one of the first pass and the second pass which is stored in one of the first and second buffers (Schmalstieg, see at least par. [0066], a slow, first pass and a fast, second pass. During the slow, first pass, a GPU may render objects of 3D scene data 230 to an intermediate storage, e.g., texture atlas 232 (also shown as a series of atlas updates 224). The GPU may store the atlas to a first buffer, e.g., buffer 222A of FIG. 3, or a second buffer, e.g., buffer 222B of FIG. 3. During the second, fast pass, a GPU (the same GPU or a different GPU) may use the atlas to form final image 234 for a corresponding camera perspective (shown as a series of images 226). The GPU may then scan the images out to framebuffer memory (not shown in FIG. 3).).
FIELDING, Huynh, Lange and Schmalstieg are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein temporary data is generated during at least one of the first pass and the second pass which is stored in one of the first and second buffers as provided Schmalstieg. The modification provides an improved system and method for processing geometry data to improve the processing efficiency of GPU and reduce bandwidth consumed and further avoid performance bottlenecks that may otherwise result from rendering the stereoscopic image pair images fully, especially when such images are rendered at ultra-high resolutions (Schmalstieg, see par. [0025]).

Claim 11  rejected under 35 U.S.C. 103 as being unpatentable over FIELDING et al. (US 20190080504 A1, hereinafter FIELDING) in view of Huynh; Jeffrey T. (US 20210158132 A1, hereinafter Huynh) as applied claim 1 above and further in view of Makarov (US 11069095 B1).
Regarding 11.  FIELDING in view of Huynh does not explicitly teach wherein the one or more types of texture filtering comprise one or more of bilinear filtering, trilinear filtering, anisotropic filtering and percentage closer filtering.  However, 
Makarov discloses: 
wherein the one or more types of texture filtering comprise one or more of bilinear filtering, trilinear filtering, anisotropic filtering and percentage closer filtering (Makarov, see col. 8 and lines 57-67, One or more weight rules may be defined to compute filter weights based on at least one of a position and sample mask. The sample mask may be generated using data that is separate from the samples. For example, the samples may be a first type of data (e.g., color) and the data used to generate the sample mask may be a second type of data (e.g., depth). The samples may be read from a frame buffer and the data used to generate the sample mask may be read from a depth (Z-buffer) or stencil buffer. In an embodiment, the filter unit 135 performs trilinear filtering and a different sample mask may be used for each mip (multum in parvo) level.).
FIELDING, Huynh and Makarov are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein temporary data is generated during at least one of the first pass and the second pass which is stored in one of the first and second buffers as provided Makarov. The modification provides an system and method for processing geometry data to performance mage filtering that improve and memory traffic may be reduced by using sample masks within the texture unit to control which samples contribute to each filtered sample (Makarov, see col. 9, lines 1-4).

Claim 14  rejected under 35 U.S.C. 103 as being unpatentable over FIELDING et al. (US 20190080504 A1, hereinafter FIELDING) in view of Huynh; Jeffrey T. (US 20210158132 A1, hereinafter Huynh) as applied claim 1 and further in view of PARK et al. (US 20160078666 A1, hereinafter PARK).
Regarding claim 14.  FIELDING in view of Huynh does not explicitly disclose further comprising a texture address generator configured to generate an address for one or more relevant texels for performing a type of texture filtering for a fragment or a pixel.  However,
PARK discloses:
 further comprising a texture address generator configured to generate an address for one or more relevant texels for performing a type of texture filtering for a fragment or a pixel (PARK, see at least par. [0018] According to an aspect of another exemplary embodiment, an apparatus for processing a texture includes a control unit configured to acquire a texture address corresponding to a pixel address and frequency information of the texture and to determine the number of texels to be used for texture filtering according to the frequency information of the texture, a texture cache configured to read texel values corresponding to the determined number of texels based on the texture address, and a texture filter configured to perform the texture filtering by using the read texel values.).
FIELDING, Huynh and PARK are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with a texture address generator configured to generate an address for one or more relevant texels for performing a type of texture filtering for a fragment or a pixel as provided by PARK. The modification provides an improved system and method for processing geometry data to reduce the amount of computations for rendering each frame in 3D graphics and the number of accesses of a graphics processing unit to an external memory (PARK, see par. [0005]).

Claim 16  rejected under 35 U.S.C. 103 as being unpatentable over FIELDING et al. (US 20190080504 A1, hereinafter FIELDING) in view of Huynh; Jeffrey T. (US 20210158132 A1, hereinafter Huynh) as applied claim 1 and further in view of 
Feng et al. (US 20200005526 A1, hereinafter Feng).
Regarding claim 16. FIELDING in view of Huynh does not explicitly disclose further comprising a texture address generator configured to generate an address for wherein the first component is an arithmetic logic unit cluster configured to perform shading tasks.
Feng discloses:
wherein the first component is an arithmetic logic unit cluster configured to perform shading tasks (Feng see at least pars. [0063-0064] The GPGPU cores 262 can each include floating point units (FPUs) and/or integer arithmetic logic units (ALUs) that are used to execute instructions of the graphics multiprocessor 324… GPGPU cores 262 can physically execute SIMD4, SIMD8, and SIMD16 instructions and logically execute SIMD1, SIMD2, and SIMD32 instructions. The SIMD instructions for the GPGPU cores can be generated at compile time by a shader compiler or automatically generated when executing programs written and compiled for single program multiple data (SPMD) or SIMT architectures.) and the second component is memory (Feng, see at least par. [0065], [0065] The memory and cache interconnect 268 is an interconnect network that connects each of the functional units of the graphics multiprocessor 324 to the register file 258 and to the shared memory 270. In one embodiment, the memory and cache interconnect 268 is a crossbar interconnect that allows the load/store unit 266 to implement load and store operations between the shared memory 270 and the register file 258. The register file 258 can operate at the same frequency as the GPGPU cores 262, thus data transfer between the GPGPU cores 262 and the register file 258 is very low latency).
FIELDING in view of Huynh and Feng are directed to system and method for performing filtering in graphic processing unit (GPU) for geometry data processing to generate image data. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and method of FIELDING, with the modification of the geometry data with wherein the first component is an arithmetic logic unit cluster configured to perform shading tasks as provided by Feng. The modification provides an greater flexibility system and method to enhanced performance and reduce cost and further improve performance by accelerating physically based shading operations (Feng, see par. [0128]).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE M TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIM THANH T TRAN/           Examiner, Art Unit 2616    
                                                                                                                                                                                         
	/WILLIAM A BEUTEL/           Primary Examiner, Art Unit 2616